     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 1 of 12          1


 1                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND
 2                               (Baltimore Division)

 3

 4
       Tony Dewitt,                           :
 5                                            :
                          Plaintiff           :
 6                                            :
                  v.                          :     Civil Action No.
 7                                            :     18-cv-03202-DKC
       William Ritz, et al.                   :
 8                                            :     TELEPHONE CONFERENCE
                                              :
 9                        Defendants          :
                                              :
10     ..............................         :     ........................

11
                                Transcript of Proceedings
12                     Before the Honorable Deborah K. Chasanow
                                Monday, December 7, 2020
13                             Conducted by Teleconference

14

15       For the Plaintiff:
         Charles Henry Edwards, IV, Esq.
16

17       For the Defendants:
         Avi Kamionski, Esq.
18       Mayer Engelsberg, Esq.
         Shneur Zalman Nathan, Esq.
19

20

21

22

23
                             Rebecca Stonestreet, RPR, CRR
24                          Federal Official Court Reporter
                                 6500 Cherrywood Lane
25                               Greenbelt, Maryland




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 2 of 12               2


 1                               P R O C E E D I N G S

 2                COURTROOM CLERK:      The matter now pending before the

 3      court is civil case number 18-3202, Tony Dewitt versus

 4      William Ritz, et al.     The matter now comes before the court for

 5      a recorded telephone conference.

 6                Counsel, please identify yourselves for the record.

 7                MR. EDWARDS:     Charles Edwards for the plaintiff.

 8                MR. KAMIONSKI:     Avi Kamionski for the defendants.

 9                MR. NATHAN:    Shneur Nathan, also for the defendants.

10                MR. ENGELSBERG:     Mayer Engelsberg, also for defendants.

11                THE COURT:    Okay.    Great.   This is Deborah Chasanow.

12      We're all on telephones and in different locations.             Ms. Derro

13      is our courtroom deputy and we are recording the proceeding

14      electronically.

15                I asked to have this conference so that we could

16      discuss what needs to happen in order to make it possible for me

17      to resolve the merits of the defendants' motion to dismiss.

18                Mr. Edwards, first, I want to confirm, you're on the

19      phone on behalf of the plaintiffs.        Do you continue --

20      plaintiff.    You do continue to represent him.        Is that correct?

21                MR. EDWARDS:     As of now.     I didn't know that I was

22      still on the case, to be quite candid, because I actually left

23      the Law Office of Barry Glazer and it was my understanding I was

24      taken off the case.     But as it stands, I'm still on the case, so

25      I guess I still represent him.       And he wants me to represent




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 3 of 12             3


 1      him, so for now I guess I still do.

 2                THE COURT:    Okay.    That's fine.    I just wanted to

 3      clarify because it was a little bit ambiguous, I suppose.

 4                MR. EDWARDS:     Oh, I agree with you.      I agree with you.

 5                THE COURT:    Okay.    Now, what had happened was that

 6      after the defendants filed the motion, the plaintiff - at the

 7      time represented by Mr. Joyce - filed a motion to strike or to

 8      extend time for discovery.      I have denied the motion to strike,

 9      and I would like to talk about whether it's appropriate to give

10      any time for discovery, or whether you are prepared to file a

11      substantive response to the motion, possibly with the exception

12      of being able to challenge the so-called credibility of some of

13      the expert information.      Because frankly, it seems to me that

14      unless I see a substantive opposition to the other parts of the

15      defendants' motion, I'm not sure that any discovery would be

16      necessary.

17                So that's what I need to hear from you, Mr. Edwards.

18                MR. EDWARDS:     Well, Your Honor, to be quite candid with

19      you, I know it sounds bad, what the defendants have suggested

20      happened; however, I do not believe that -- you know, I don't

21      believe that that's actually the case.         I don't believe that

22      there were any payoffs or promises of payoffs or anything like

23      that.

24                So yes, we would like to respond, and we would like to

25      explain how it's customary to pay people to come to court.




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 4 of 12             4


 1      People get paid all the time.       Experts and nonexperts get paid

 2      for their time.     Experts get paid their expert fee on top of it.

 3      And if you could give me some time to respond to that, that

 4      would be helpful.

 5                THE COURT:    Okay.    I'm certain defendants oppose that

 6      generally, but let me hear from you as to why, given the change

 7      in counsel particularly, we should not allow that.

 8                MR. KAMIONSKI:     Your Honor, Avi Kamionski for the

 9      defendants.    The motion to dismiss with all the evidence was

10      filed on July 22nd, 2020.       It's now December 7th, 2020.        The

11      rules allow for 14 days to file a response to the motion;

12      Mr. Edwards has not responded to the motion at all, ever since

13      the motion was filed, not even this position that he's

14      expressing today.

15                We've laid out in great detail in our motion the basis

16      of our motion.    And the firm indicated to us - Mr. Glazer's

17      firm - that they were the ones that were representing

18      Mr. Dewitt, and that they are leaving the case based on the

19      allegations in the motion and they're withdrawing from the case,

20      and we haven't heard anything since the filing of the motion

21      from Mr. Edwards until this morning.        We weren't even sure he

22      would be on the call.      We had previous instances when Your Honor

23      previously dealt with the first motion to dismiss where there

24      was no response filed, so I don't think if Your Honor were to

25      give more time to file a response, that any response would ever




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 5 of 12           5


 1      get filed.

 2                 So I think based on the fact that no response was filed

 3      within the allotted rule times, no response should be allowed to

 4      be filed at this point anymore.       No discovery needs to be

 5      conducted.    The calls are what they are.       We can play the calls,

 6      Your Honor can hear the calls, and we've included those calls,

 7      which give direct evidence of paying off witnesses for their

 8      testimony.

 9                 We've also shown, as to the document, that it was

10      manipulated.    And without even having to go into discovery of

11      the expert, Your Honor can look at the Bates stamp of the

12      questioned document, 79331, which mirrors the Bates stamp of a

13      known document in the file, 79331.        And those are Bates

14      stamps -- when I say Bates stamps, they're the police report

15      file.   Imagine like a ticket book; there's only one number per

16      that document.    In the file is a blank document, and plaintiff

17      used -- somebody used the blank document to complete what our

18      experts believe is a fraudulent document.         So that on its face

19      shows --

20                 THE COURT:   Yeah, I understand.      And I don't disagree

21      with you that there's a very strong evidentiary showing there.

22      And that's what I had in fact said to Mr. Edwards, is that even

23      without experts, this case -- this motion is -- I think as he

24      said, it sounds bad.     It not only sounds, it looks bad.

25                 But this is a somewhat unusual situation, given not




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 6 of 12            6


 1      only the allegations, which are quite striking, but the counsel

 2      situation.    So, you know, I don't want to buy an appeal, I don't

 3      want to buy having to do this at some later date simply because

 4      I didn't allow Mr. Edwards, on behalf of Mr. Dewitt, a very

 5      brief period of time to indicate what evidence, if any, the

 6      plaintiff has that would be sufficient to blunt the impact.

 7                  And Mr. Edwards, it's not simply the testimony or the

 8      calls indicating payment to people to come to court.            That's not

 9      it.   The document itself, frankly, you know, you don't need an

10      expert to look at handwriting.        We allow laypeople to make

11      comparisons even without testimony.         And as Mr. Kamionski was

12      just outlining, there are extremely significant indicia of

13      fraud, frankly, in the documents themselves.

14                  And I understand what you're saying in terms of the

15      response.    Now, the response was filed by Mr. Joyce within the

16      appropriate time, and that response was a motion to strike as

17      well as a request for some discovery.          And the reason it took

18      this long is in part because I didn't look at it, given the

19      press of what other things were going on, until last month.

20                  So yes, it is true there have been some delays at the

21      plaintiff's fault, but I'm inclined to tell Mr. Edwards that he

22      can have two weeks within which to file a substantive response

23      to the motion to dismiss, and that it must address all

24      significant aspects of that.        I've indicated that the expert is

25      only one - and frankly, tiny - part of the motion, and there are




                    Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 7 of 12                 7


 1      some very significant things that I frankly think Mr. Dewitt

 2      would have, if it were untrue, the ability to go on the record

 3      about.

 4                 So as I expected, the defendants obviously want this

 5      resolved and want it resolved quickly, and think they've

 6      provided irrefutable evidence.       But until I've got one last

 7      two-week period for the plaintiffs to try to show me why it is

 8      not irrefutable, I think that's what I want to do.

 9                 So, Mr. Edwards, you now have, of course, access to the

10      motion and all of the exhibits.       Is that correct?

11                 MR. EDWARDS:    I believe so.

12                 THE COURT:   Okay.    Well, then, today is the 7th.

13      two weeks from today is the 21st, if I'm not mistaken.              And you

14      may have that amount of time to -- yeah, the 21st, and that's a

15      Monday.   You can file a substantive response to the motion; at

16      that point we'll see if the defendants want time to respond.

17                 Given the nature of this, if I think there might be any

18      evidentiary disputes, we will have to talk about how to get that

19      hearing going - remotely at this point - maybe via Zoom, if that

20      works.    Because I am not sure when we will be convening

21      in-person court proceedings again.        But we do have ZoomGov

22      available, if necessary, to hold an evidentiary hearing if any

23      dispute is material.      I'm not predetermining that, but I am

24      planning that, if necessary, we will convene that promptly.

25                 So, Mr. Edwards, you may have until December 21st to




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 8 of 12             8


 1      file a substantive response; defendants, take a good look at it

 2      and tell me if you wish to file a reply, and let us know.           And

 3      then I'll wait for that and decide whether we need a hearing or

 4      not, or whether I can resolve the motion on the papers.

 5                So that's where we are.       Mr. Edwards, do you

 6      understand?

 7                MR. EDWARDS:     Yes, I do, Your Honor.

 8                MR. KAMIONSKI:     Your Honor, I just wanted to make one

 9      last point if possible, Your Honor.

10                THE COURT:    Sure.    Go ahead.

11                MR. KAMIONSKI:     I mean, I don't know if it's as

12      shocking to the Court, but it was definitely shocking to me

13      sitting here hearing the plaintiff's counsel say that it's okay

14      to pay witnesses.     Like, that's crazy --

15                MR. EDWARDS:     I said you can pay for their time.       Like,

16      you can pay --

17                THE COURT:    No, no, no --

18                MR. EDWARDS:     -- for their parking.

19                THE COURT:    Calm down.     Calm down.    I heard him as

20      well.   It's certainly not a legitimate court cost, so to speak.

21      So let me see what they come forward with.          Believe me, I am not

22      predetermining that anything that I have yet heard is

23      legitimate, I'm simply recognizing that Mr. Edwards was not

24      actively involved in this case until a couple of weeks ago -- I

25      mean, he was at the very beginning.        His name is in there.      I




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 9 of 12                   9


 1      think he was the one who -- did you sign the complaint?              I'm not

 2      sure.

 3                MR. EDWARDS:     I was, Your Honor.

 4                THE COURT:    Yes, he was involved at the beginning, but

 5      then, after he left Mr. Glazer's office, he was not.            But he is

 6      here now, and he's got two weeks to try to substantiate and

 7      support any assertion about this.

 8                I mean, you know, if there's some legal authority that

 9      I also need to look at, as well as factual, obviously counsel

10      will get that to me and we'll get this resolved.           But there will

11      be an opportunity, once this is briefed -- if the plaintiff

12      continues to insist that it would have been okay or was okay to

13      pay nonexpert witnesses for their time, you know, I'll take a

14      look.

15                But I hear you on behalf of defendants, and I am not,

16      by letting this happen this way, in any way indicating that I

17      agree with plaintiff that that would have been an appropriate

18      thing to do.

19                MR. EDWARDS:     Your Honor, just to be clear, I wasn't

20      talking about paying for time as you would pay an expert, I was

21      talking about paying expenses to get them to testify.               For

22      instance, you know, their parking, like I said, or even a plane

23      ticket to get them from Point A to Point B.          I don't know.        But

24      not necessarily --

25                THE COURT:    Okay.    You're not contending that it would




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 10 of 12         10


 1      have been okay to split proceeds with witnesses --

 2                 MR. EDWARDS:    No, no, that's not what I'm saying at

 3      all.   No, no, no.

 4                 THE COURT:    Okay.

 5                 MR. EDWARDS:    I'm talking about incidental expenses to

 6      get somebody to come to testify.

 7                 THE COURT:    Well, that's why I think we need to see

 8      this, once it's been thought out and committed to paper in

 9      whatever fashion Mr. Dewitt feels it is appropriate to do.          But

10      this is the last two-week period.        They have had notice,

11      obviously, since July of the substance of the defendants'

12      contention, and we will get this resolved, given whatever we

13      have in two weeks.

14                 MR. EDWARDS:    Okay.

15                 THE COURT:    So, Mr. Edwards, this is a very serious

16      concern, a very serious allegation.        I mean, it may well have

17      implications beyond this particular lawsuit.          And so you and

18      Mr. Dewitt need to put your heads together, figure out what you

19      see, if anything, as an appropriate response to this motion, and

20      I look to see what you give us no later than two weeks from

21      today.

22                 MR. EDWARDS:    Okay.   Thank you.

23                 THE COURT:    All right.    Very good.

24                 MR. NATHAN:    Your Honor, Shneur Nathan for defendants.

25      Just a quick question about process.




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 11 of 12             11


 1                 THE COURT:    Sure.

 2                 MR. NATHAN:    Just how do the mechanics work for us to

 3      inform the Court as to whether we intend to file a reply?

 4                 THE COURT:    An email -- a notice on the record or an

 5      email to chambers with a copy to Mr. Edwards is all I need.            I

 6      just want to know that it's not -- that you're not waiving that

 7      right.    Because if you are, I would look at the filings and

 8      decide how I wanted to proceed right away.          But if you do want

 9      to file the reply, you can take the appropriate amount of time

10      and I'll just wait for it.

11                 That's all I want to know.      Sometimes parties don't

12      exercise their opportunity to file reply memos, and I simply

13      want to know if that's the case.        So if I don't hear anything,

14      I'm going to wait for your reply.        If you want to let me know

15      for sure that you're doing it, that's great.          But that's the

16      purpose of it.     So informally --

17                 MR. NATHAN:    We'll make sure to let Your Honor know.

18                 THE COURT:    Great.   Thank you.    And if anything else

19      comes up, obviously let us know.        While we're not all in

20      buildings all the time, we're available.         So please let us know

21      what's happening.

22                 But we'll look for the plaintiff's substantive response

23      no later than two weeks from today.

24                 MR. EDWARDS:    Yes, thank you, Your Honor.

25                 THE COURT:    Great.   Thank you.    That will conclude this




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
     Case 1:18-cv-03202-DKC Document 67-1 Filed 02/03/21 Page 12 of 12      12


 1      recorded telephone conference.        Good-bye.

 2                 (Off the record at1:48 p.m.)

 3

 4

 5

 6

 7

 8        I, Rebecca Stonestreet, RPR, CRR, do hereby certify that the

 9       foregoing is a correct transcript from the stenographic record

10                  of proceedings in the above-entitled matter.

11

12                            __________/s/_______________

13                                 Rebecca Stonestreet

14                              Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25




                   Rebecca Stonestreet, RPR, CRR, Official Court Reporter
